Citation Nr: 0302222	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-05 672	)	DATE
	)
	)

             

THE ISSUE

Whether the November 1974 decision of the Board of Veterans' 
Appeals that denied service connection for a respiratory 
disability should be reversed or revised based on clear and 
unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from July 1962 to July 1965.

A November 1973 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision denied service connection for a 
disorder manifested by decreased breathing capacity, and the 
veteran appealed that determination to the Board.  In a 
decision dated in November 1974, the Board denied the appeal.

This matter is before the Board as an original action on the 
motion of the veteran received in February 2002 in which it 
is alleged there was CUE in the November 1974 Board decision 
that denied service connection for a respiratory disability.  
In a document dated in November 2002, the representative 
submitted written argument.

The issue of service connection for a respiratory disorder, 
variously classified, was remanded to the RO in September 
2001.  The RO has not completed action on that remand, 
pending action by the Board on the current CUE motion.


FINDINGS OF FACT

1.  In a November 1974 decision, the Board denied service 
connection for a respiratory disability.

2.  There was a tenable basis for the Board's November 1974 
decision.

3.  The correct facts were before the Board in November 1974 
and the applicable statutory and regulatory criteria were 
correctly applied.





CONCLUSION OF LAW

The November 1974 Board decision, denying service connection 
for a respiratory disability, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. § 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (Court).  CUE is defined 
in Rule 1403(a) of the Rules of Practice (codified at 38 
C.F.R. § 20.1403(a)) as "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for CUE in a prior Board decision must be based on the 
record and the law as it existed when that decision was made.  
38 C.F.R. § 20.1403(b); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

In order to establish CUE, a claimant must demonstrate the 
following: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which had 
it not been made, would have manifestly changed the outcome 
at the time it was made,"and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the Federal Circuit rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 it was held, in essence, that Roberson conflicted 
with other caselaw of the Federal Circuit and did not 
overrule the conflicting cases.  Thus, it was held that the 
standard for adjudication of alleged CUE remained the same 
and that there was no duty to fully develop a motion alleging 
CUE because there is nothing to develop in light of the fact 
that a determination of CUE is limited to the evidence on 
file, or constructively on file, at the time of the decision 
being challenged.

A review of the November 1974 Board decision shows that the 
Board in the essentially found as noted in the Discussion and 
Evaluation section of that decision that the evidence 
revealed the veteran was treated for acute and transitory 
respiratory infections in service; that there was no 
continuity of treatment for respiratory problems after 
service; and that there was no evidence linking the veteran's 
disorder manifested by respiratory impairment first found 
long after service to disease or injury in service.  The 
November 1974 Board decision reveals consideration of the 
provisions of 38 U.S.C.A. § 310, now 1110, and 38 C.F.R. 
§§ 3.303 and 3.310.

The evidence of record in November 1974 consisted of service 
medical records that revealed the veteran was treated for 
respiratory problems in service, and VA and private medical 
reports of the veteran's post-service treatment that did not 
demonstrate the presence of a respiratory disability until 
the 1970's.  The medical evidence did not link the veteran's 
respiratory disability found many years after service to an 
incident of service or to the veteran's service-connected 
disabilities, residuals of burns of the face and left forearm 
and hand, and tinnitus.  The evidence then of record also 
included a statement from the veteran's employer dated in 
1971 revealing the veteran resigned from his job because of 
an allergic condition, and statements and testimony of the 
veteran to the effect that he had a respiratory disability 
which had its onset in service.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Service documents reveal that the veteran was not awarded any 
medals denoting combat participation.  Nor do those documents 
indicate that he engaged in combat with the enemy while in 
service.  Hence, consideration of the provisions of 38 
U.S.C.A. § 1154 in the November 1974 Board decision was 
unnecessary.  The Board considered that applicable provisions 
of 38 U.S.C.A. § 310 (now 1110) and 38 C.F.R. § 3.303 in the 
November 1974 decision as well as the relevant evidence.  
That evidence reveals that the veteran was treated for acute 
and transitory respiratory problems in service, that he was 
not treated continuously for respiratory problems from the 
time of his separation from service until the 1970's, and 
that the respiratory condition found in the 1970's was not 
causally related to an incident of service by competent 
evidence.  The testimony and statements of the veteran are 
not considered competent evidence because the evidence then 
of record did not reveal that he had the training, experience 
or education to make medical diagnoses, opinions or 
statements.  

The veteran asserts that the Board in November 1974 failed to 
consider examination or treatment for respiratory symptoms in 
the 12 months following service discharge.  However, there 
was no competent evidence of examination or treatment in the 
record.  No chronic disease presumption was available for 
non-malignant respiratory disease such as asthma under 
38 C.F.R. § 3.309.

The veteran asserts that the signing medical member of the 
Board had no specific expertise in respiratory conditions.  
But there is no law which would make this an error.  The 
veteran asserts that the Board ignored, misinterpreted, or 
failed to give proper weight to various documents then in the 
record.  As described above, however, a disagreement with the 
weight or interpretation given to the evidence is not a 
proper basis for finding CUE.  The veteran asserts that the 
Board failed to consider aggravation.  This is not CUE, 
because the Board did not find a pre-existing disability to 
be aggravated.  The veteran asserts that the Board should 
have requested additional evidence.  But a failure to assist 
is not CUE, and the duty to assist must be interpreted under 
the law in effect at the time.  The veteran offers no reason 
the Board should have requested Post Office sick records; 
moreover, he offers no reason such "failure" would 
undebatably have changed the outcome of the case.

The veteran now asserts that there is medical evidence 
linking a current respiratory disorder to a condition treated 
in service.  As noted above, the decision regarding whether 
there was CUE in the November 1974 Board decision must be 
made based on the evidence then of record.  The medical 
reports of the veteran's treatment and evaluations after 
November 1974 may not be used to show CUE in the November 
1974 Board decision.

For the above reasons, the Board concludes that there is no 
basis for revision or reversal of the November 1974 Board 
decision on the grounds of CUE.  The motion for revision or 
reversal of that decision based on CUE is denied.



ORDER

The motion for reversal or revision of the November 1974 
Board decision based on CUE is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



